Citation Nr: 0401395	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from August 1986 to August 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which assigned a 40 percent evaluation 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease and denied an evaluation in excess 
of 10 percent for chondromalacia patella of the right knee 
with degenerative joint disease.  


REMAND

A preliminary review of the veteran's claims file indicates 
that proper adjudication of his claims requires additional 
development.  It appears that VA treatment records exist that 
have not been associated with the veteran's claims file.  
During a May 2003 hearing before the undersigned Veterans Law 
Judge, sitting at the RO, the veteran's representative stated 
that there were additional treatment records from the Denver 
VA medical center (VAMC) that were pertinent to his claims.  
The Board notes that the veteran's claims file does not 
contain any corresponding treatment records.  The Board finds 
that such records are necessary for the proper adjudication 
of the veteran's claims.  VA treatment records are deemed to 
be constructively of record in proceedings before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, there are heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).

During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The newly enacted provisions of this section allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  While the RO included the 
revised criteria in the Statement of the Case issued in 
January 2003, the criteria in effect prior to September 23, 
2002 were not included in the SOC.

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, the most recent VA examination may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  As such, further development, in the form of 
a new VA examination, and adjudication are warranted.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who recently have 
evaluated or treated him for his service-
connected back or right knee 
disabilities.  Thereafter, in light of 
the response received and after obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
copies of any clinical records indicated, 
which have not been previously secured, 
to include treatment records from the 
Denver VAMC dated since December 2002.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on those 
claims.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for either of the veteran's 
claims.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to an 
increased evaluation for lumbosacral strain 
with degenerative joint disease and 
degenerative disc disease, currently 
evaluated as 40 percent disabling, to include 
with consideration of the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002, and the 
revised regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
effective September 26, 2003; and entitlement 
to an increased evaluation for chondromalacia 
patella of the right knee with degenerative 
joint disease, currently evaluated as 10 
percent disabling.  If either of the benefits 
sought on appeal remain denied, the veteran 
should be provided with an SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues, to include the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002, and the 
revised regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
effective September 26, 2003.  An appropriate 
period of time should be allowed for 
response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



